FIFTH DIVISION
                               MCFADDEN, P. J.,
                             GOBEIL and PINSON, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules



                                                                      April 20, 2022




In the Court of Appeals of Georgia
 A22A0273. HERRING v. THE STATE.

      PINSON, Judge.

      Charles Keith Herring was convicted of sexual exploitation of a child for

possessing a digital image file of the uncovered genitals of his pre-pubescent

daughter. On appeal, he contends that (1) the trial court erred by admitting statements

he made to police after he invoked his right to remain silent; (2) the trial court erred

by denying his motion for directed verdict because the crime described in the

indictment varied from the proof offered at trial; and (3) his trial counsel rendered

ineffective assistance of counsel in several ways.

      We affirm. The trial court correctly rejected Herring’s Miranda argument

because taken in context, the statements he relies on—”I’m done.... I want this done.

I want us to get through this. I want to find out who the F is doing this.”—did not
clearly and unambiguously invoke his right to remain silent. Herring’s indictment-

variance argument is moot because he was not sentenced on the count for which the

indictment allegedly varied from the proof at trial (that count was merged for

sentencing). And for reasons we discuss below, he has not met the heavy burden

required to establish that his counsel rendered constitutionally ineffective assistance.

                                     Background

      (a) Factual Background

      Acting on a tip from Google, an investigator with the Georgia Bureau of

Investigation’s child exploitation and computer crimes unit obtained a search warrant

for Herring’s Google accounts. Google provided a trove of electronic information in

response. In addition to Herring’s resume, a recent tax return, and identifiable photos

of Herring, the data from his accounts included a digital image of a prepubescent

child’s vagina with a man’s penis slightly touching or penetrating it, and a second

digital image of a prepubescent child’s vagina in which it was apparent that the child

was wearing a red or pink shirt and was sitting or kneeling on colorful rug. Those two

photos were introduced at trial as State’s exhibits 1 and 2, respectively. Other photos,

similar to exhibit 2, showed more of the rug and other household items in the



                                           2
background. Those other photos were introduced as exhibits 3-20 and 23.

Investigators determined that all of the photos depicted the same child.

      Investigators visited the home of Herring’s ex-girlfriend, J. F., where they saw

many of the same items that were visible in the photos. J. F. confirmed that the photos

were taken in her home and that the child in the photos was A. F., her daughter with

Herring. At the time the photos were taken, J. F. was no longer living with Herring,

but Herring would come to J. F.’s home once a week to watch A. F. while J. F. was

at work.

      Based on this investigation, Herring was indicted on two counts of sexual

exploitation of children under OCGA § 16-12-100 (b) (for creating and possessing

the images in exhibits 1 and 2) and two counts of child molestation under OCGA

§ 16-6-4 (a) (for committing the acts depicted in the images in exhibits 1 and 2).

      (b) Trial Proceedings

      Before trial, Herring moved to exclude from evidence a portion of his interview

with police on the ground that his statements after a certain point were not voluntary

because he had told police he wanted the interview to stop. The trial court held a




                                          3
Jackson-Denno1 hearing to address the issue, during which the trial court read the

following relevant portion of the interview transcript:

      THE COURT: All right, so I’m reading this and in context this is what
      he says:


      [HERRING:] Now, look, I’m done.


      [OFFICER:] What do you mean you’re done?


      [HERRING:] I want this done.


      [OFFICER:] You want this done?


      [HERRING:] I want this done. I want us to get through this. I want to
      find out who the F is doing this.


The trial court found that, in that excerpt, Herring “essentially says he wants to

continue. He doesn’t say, I want to stop, I want to exercise my rights, I want to remain

silent, or I want a lawyer.” The trial court therefore found that Herring knowingly and

voluntarily waived his right to remain silent and voluntarily participated in the

interview.



      1
          Jackson v. Denno, 378 U. S. 368 (84 SCt 1774, 12 LE2d 908) (1964).

                                           4
      After the State rested, Herring moved for a directed verdict. Among other

things, Herring contended that Count One of the indictment was “in error” because

it did not match the offense charged: Count One described an image “depicting a

portion of a minor’s body engaged in physical contact in an act of apparent sexual

stimulation and gratification with the unclothed genitals of a prepubescent female”

(emphasis supplied), but the image that Herring was charged with possessing, exhibit

1, depicted an adult with a prepubescent female. Herring’s counsel asserted that she

had twice visited the offices of the prosecution in an attempt to determine what

photos her client was charged with possessing, but that the State never specified

which photo, of the “thousands of pictures” taken from Herring’s Google accounts,

corresponded to Count One. Rather, counsel was told only that “it’s in there.” The

trial court acknowledged it was a “close question,” but denied the motion, finding that

Herring “was sufficiently informed as to the charge against him, that he was able to

present his defense and that under these circumstances he was not taken by surprise

by the evidence presented at trial.”

      Herring was convicted on Counts One and Two (sexual exploitation) and

acquitted on Counts Three and Four (child molestation). The sexual exploitation

counts were merged for sentencing, see Edvalson v. State, 310 Ga. 7, 10 (849 SE2d

                                          5
204) (2020) (holding that OCGA § 16-12-100 (b) “permits only one prosecution and

conviction for the simultaneous possession of multiple items of ‘visual media’”)

(footnote omitted), so Herring was sentenced only on Count Two. The trial court

imposed a sentence of 20 years, with the first 19 years to be served in prison. Herring

appealed.

                                     Discussion

      1. Under Miranda v. Arizona, 384 U. S. 436, 474 (III) (86 SCt 1602, 16 LEd2d

694) (1966), people in custody have a “right to cut off questioning.” But to invoke

that right, the person in custody must “clearly and unambiguously state[] that he

wants to end a custodial interrogation.” Causey v. State, 307 Ga. 147, 148 (2) (834

SE2d 857) (2019) (citing Berghuis v. Thompkins, 560 U. S. 370, 381-82 (III) (A) (130

SCt 2250, 176 LE2d 1098) (2010)). Without that clear statement, “a police officer is

under no obligation to clarify or to stop questioning.” Id. at 149 (2) (citations and

punctuation omitted).

      Here, Herring contends that he invoked his right to remain silent during his

custodial interrogation when he told police, “Now, look, I’m done.” But we agree

with the trial court—whose factual findings and credibility determinations we accept

absent clear error, Cheley v. State, 299 Ga. 88, 90 (2) (786 SE2d 642) (2016)—that

                                          6
Herring did not clearly ask the police to stop questioning him. After Herring said

“[n]ow, look, I’m done,” the officer asked him to clarify, and Herring explained, “I

want this done. I want us to get through this. I want to find out who the F is doing

this.” As the trial court concluded, far from suggesting that he wanted to end the

interrogation right then, these statements indicated to the officers that he wanted to

continue the interrogation. So the trial court did not err in finding that Herring did not

unambiguously invoke his right to remain silent. See, e. g., Brown v. State, 304 Ga.

435, 440 (2) (b) (819 SE2d 14) (2018) (defendant who “repeatedly said he wanted to

finish the interview” did not unambiguously invoke his right to remain silent);

Cheley, 299 Ga. at 90-91 (2) (defendant who told police “I’m completely finished,”

but then continued answering questions, did not unambiguously invoke his right to

remain silent); Weaver v. State, 288 Ga. 540, 544 (4) (705 SE2d 627) (2011)

(defendant who told police, “I don’t want to say nothing. There’s just so much to

say,” did not unambiguously invoke his right to remain silent). Compare Mack v.

State, 296 Ga. 239, 240, 242-43 (1) (765 SE2d 896) (2014) (defendant who

repeatedly told police he was “done” and that he “[had] no more to say,” and who

stood up and told police, “let’s ride,” unambiguously invoked his right to remain

silent).

                                            7
      2. Herring next contends that the trial court erred in denying his motion for a

directed verdict on Count One based on a fatal variance from the indictment. This

argument is moot because the conviction on Count One was merged for sentencing

and Herring was sentenced only on Count Two. See Cromartie v. State, 348 Ga. App.

563, 565 n.2 (1) (a) (824 SE2d 32) (2019) (trial court’s denial of a directed verdict

on one charge was moot because defendant was not sentenced on that count); Nelson

v. State, 224 Ga. App. 623, 624 (4) (481 SE2d 605) (1997) (same); see also Rosser

v. State, 308 Ga. 597, 599 (1) (842 SE2d 821) (2020) (holding that challenges to

sufficiency of evidence on several counts were moot because they were either vacated

by operation of law or merged into other counts for sentencing).

      3. Herring also contends that his counsel was ineffective in several respects.

To prevail on a claim of ineffective assistance of counsel under the Sixth

Amendment, a defendant must establish both that counsel’s performance was

deficient and that the deficient performance prejudiced the defense. Stafford v. State,

312 Ga. 811, 819 (3) (a) (865 SE2d 116) (2021) (citing Strickland v. Washington, 466

U.S. 668, 687 (III) (104 SCt 2052, 80 LEd2d 674) (1984)). To establish deficient

performance, the defendant must demonstrate that counsel “performed at trial in an

objectively unreasonable way considering all the circumstances and in the light of

                                          8
prevailing professional norms.” Anthony v. State, 311 Ga. 293, 294-95 (1) (857 SE2d

682) (2021) (citation and punctuation omitted). There is a “‘strong presumption’” that

counsel acted reasonably, so the defendant must show that “‘no reasonable lawyer

would have done what his lawyer did, or would have failed to do what his lawyer did

not.’” Id. at 295 (1). And to show prejudice, the defendant must show “a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Shelton v. State, ___ Ga. ___ (3) (b) (859 SE2d 377)

(2022) (citation and punctuation omitted). A reasonable probability is a probability

sufficient to “undermine confidence in the outcome.” Id. (citation and punctuation

omitted). We address each of Herring’s ineffectiveness arguments in turn.

      (a) Herring first contends his counsel was ineffective for failing to file a speedy

trial demand. This claim fails. “Whether to file a demand for speedy trial is usually

a matter of trial tactics and strategy, as a delay in bringing the case to trial may work

to [the] defendant’s advantage.” Jones v. State, 296 Ga. 561, 569 (6) (769 SE2d 307)

(2015). And as with other strategic decisions, trial counsel’s decision to file, or not

file, a demand for speedy trial “should not be evaluated in hindsight.” Id. Accord

Napier v. State, 276 Ga. 769, 776 (8) (583 SE2d 825) (2003), disapproved on other

grounds by Shelton v. Lee, 299 Ga. 350, 355-56 (2) (b) (788 SE2d 369) (2016). Here,

                                           9
Herring offers no testimony from his trial counsel, nor any other type of evidence, to

overcome the presumption that his counsel’s failure to file a speedy trial demand was

a reasonable strategic decision. Nor does he show how the outcome of his trial might

have been different if counsel had demanded a speedy trial, as he must do to show

prejudice. See Henderson v. State, 310 Ga. 231, 243 (3) (a) (850 SE2d 152) (2020)

(defendant failed to show prejudice when he did not demonstrate “a reasonable

probability that had his counsel filed a proper speedy trial demand, his trial’s outcome

would have been different”) (emphasis in original).

      (b) Herring argues his trial counsel was ineffective for failing to challenge the

State’s assertion that the photos in evidence were “actually downloaded and viewed

by Mr. Herring,” either by making an objection or by retaining an expert. But Herring

again points to no evidence to rebut the presumption that counsel’s decision not to

object or retain an expert was the product of reasonable trial strategy. See Brown v.

State, 356 Ga. App. 516, 524 (4) (848 SE2d 126) (2020) (performance of counsel

presumed to be “within the wide range of reasonable professional lawyering” unless

defendant rebuts the presumption by “clear and convincing evidence”) (citation

omitted). Nor does he offer any suggestion as to what an expert would have opined.

See White v. State, 293 Ga. 635, 636-37 (2) (748 SE2d 888) (2013) (defendant not

                                          10
prejudiced by counsel’s failure to retain expert when he offered no evidence as to

what the expert would have opined). And given the overwhelming evidence that

Herring possessed the photos—the photos were retrieved from Google accounts

associated with Herring that also contained Herring’s resume and tax returns and

photos of Herring —he cannot show that he was prejudiced by counsel’s decisions,

either. See Tucker v. State, 355 Ga. App. 796, 803 (4) (c) (845 SE2d 759) (2020)

(defendant not prejudiced by counsel’s failure to retain expert when evidence of guilt

was overwhelming); Turner v. State, 334 Ga. App. 515, 519 (2) (b) (778 SE2d 257)

(2015) (same).

      (c) Herring next argues that his trial counsel’s case load of “between 230 and

250 felony cases” rendered her unable to render effective assistance. But Herring has

offered no evidence that his counsel’s case load affected the amount of time she

actually devoted to his case, see Whatley v. Terry, 284 Ga. 555, 561-62 (III) (668

SE2d 651) (2008) (declining to presume prejudice based on counsel’s heavy case load

because “it is the amount of time actually spent by [counsel] on [the defendant’s] case

that matters, not the number of other cases he might have had that potentially could

have taken his time”) (emphasis in original), much less that counsel’s case load

affected the outcome of the trial, see Wood v. State, 304 Ga. App. 52, 54-55 (3) (c)

                                          11
(695 SE2d 391) (2010) (rejecting claim of ineffective assistance based on counsel’s

heavy case load because defendant did not show a reasonable probability that jury

would have acquitted if counsel had more time to devote to her case). His claim of

ineffective assistance on this ground fails as well.

      4. Finally, Herring contends that his prosecuting attorney was subject to a

conflict of interest because Herring’s first trial counsel left the public defender’s

office and joined the district attorney’s office. But Herring offers no evidence that his

former counsel personally participated in his prosecution; instead, he appears to argue

that the entire district attorney’s office should have been “disqualif[ied].” No

authority that we know of supports that position. A defendant “has the burden of

showing an actual conflict.” Johnson v. State, 320 Ga. App. 161, 165 (4) (739 SE2d

469) (2013) (emphasis supplied). The mere fact that Herring’s former counsel worked

for the district attorney’s office in some capacity is not enough to show an actual

conflict. See Lytle v. State, 290 Ga. 177, 179 (2) (718 SE2d 296) (2011) (defendant

did not demonstrate actual conflict when multiple co-indictees with adverse interests

were represented by the same public defender’s office).

      Judgment affirmed. McFadden, P. J., and Gobeil, J., concur.



                                           12